Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “Flow flap” (Element 106), “blades or planes of the cort nozzle”, “working point of the transmission” (Claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claims 5, 6, 7, 14-17 is objected to because of the following informalities:  Kort nozzle (named for Ludwig Kort; this is not a translation issue.) is misspelled throughout.  Appropriate correction is required.  (A member of the public looking for Kort nozzle technology in patents should be able to keyword search it without it being obscured.)


Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-24, the phrase "in particular" or “preferably” or “particularly preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding Claim 8, 18, and 19, it is unclear what a “flow flap” is.  It’s not a term of art, it does not appear in the drawings, the particular structure is not described in the specification, and the few features hinted in the specification in claims (location, function) do not really suggest any particular defined device with a definable scope.  It appears to be a nonce to represent structure that was unfamiliar to the specification drafter and therefore poorly described so that a person or ordinary skill in the art is confused by what it represents.  

Claim 12 limitation “Setting apparatus”, (also Claim 20 “an adaptation apparatus”) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. This does not appear in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding multiple claims, the functional limitations:

Claim 3: a propeller shape of the propeller is adjusted and/or an inflow velocity of the propeller is adjusted. (Is the flow always adjusted in normal operation, or is something that enables it claimed?)

Claim 7: the diameter of the nozzle outlet is adjusted by means of rotation of blades or planes of the cort nozzle. (The drawing leaves them out suggesting they are ordinary features, but where a blade or plane needs to be or how it works to enable this function is not clear.)

Claim 9: at least one guide vane is varied to adjust the inflow of the propeller.

Claim 12 a propeller configured and arranged to change its propeller shape and/or the adjustment means are configured and arranged to adjust an inflow velocity of the propeller.

Claim 14: the cort nozzle is configured and arranged to adjust a diameter of a nozzle outlet of the cort nozzle.

Claim 15: the cort nozzle is configured and arranged to adjust a diameter of a nozzle outlet of the cort nozzle.

Claim 16. the cort nozzle is configured and arranged to adjust the diameter of the nozzle outlet by means of rotation of vanes or planes of the cort nozzle. (It’s not clear what this looks like or what vanes and planes are involved.)
Claim 17: nozzle is movable along the propeller axis.

Claim 18:  the flow flap is preferably arranged in the direction of flow in front of and/or behind the plane formed by the propeller, wherein a pivot axis of the flow flap is particularly preferably oriented vertically and/or horizontally.

Claim 19: wherein the at least one guide vane can be… movably mounted in the cort nozzle or on the flow flap.

fail to provide a clear-cut indication of the scope of the subject matter embraced by the claim because the claim merely recite a description of a problem to be solved or a function or result achieved by the invention without reciting the particular structure, materials or steps that accomplish the function or achieve the result. (See Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) discussed in MPEP 2173.05g) [The claims don’t provide a meaningful description of what method steps or apparatus structure is being used that enable the claimed function, only that the function can potentially take place.  Is Applicant’s position that all these features are already known in the art such that corresponding structure is readily identifiable by a person of ordinary skill in the art?  This is what the schematic nature of the drawings appear to indicate.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20160185431 A1) in view of Dietzel (US 20200200147 A1).
Regarding Claim 10, Suzuki discloses an apparatus for adjusting flow properties of a propeller of a propulsion system for watercrafts depending on the operation state, comprising: a module (Element 4 and Element 101 form a module) for determining an operation state, wherein the module is configured and arranged to determine the operation state of the propulsion system, wherein in the propulsion system either a thrust state or a free state or a blocked state or a generator state (paragraph 99), in particular a hydrogeneration state for generating energy by hydrogeneration, is present.  Suzuki does not explicitly disclose an adjustment means for adjusting the flow properties of the propeller, wherein the adjustment means are configured and arranged to adjust the flow properties based on the determined operation state.
	Dietzel discloses an adjustment means for adjusting the flow properties of a propeller, wherein the adjustment means are configured and arranged to adjust the flow properties based on the determined operation state. (paragraph 85)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add a shutter as an adjustment means to the nozzle of Suzuki.  The motivation to modify Suzuki is that the fluid flow over the propeller may be controlled. 

Regarding Claim 11, Suzuki in view of Dietzel discloses an apparatus according to claim 10, wherein a setting apparatus (Suzuki, paragraph 60) is provided for setting the operation state of the propulsion system by a user, and the user can preferably set a thrust state and/or a free state and/or a blocked state and/or a generator state as the operation state via the setting apparatus. 

Regarding Claim 12, Suzuki in view of Dietzel discloses apparatus according to claim 10, wherein the adjustment means comprise a propeller configured and arranged to change its propeller shape and/or the adjustment means are configured and arranged to adjust an inflow velocity of the propeller. (Dietzel, paragraph 85))

Regarding Claim 14, Suzuki in view of Dietzel discloses an apparatus according to claim 10, wherein the adjustment means comprise a cort nozzle configured and arranged to adjust the inflow velocity of the propeller. (via shutter, See Rejection Claim 10.)

Regarding Claim 15, Suzuki in view of Dietzel discloses an apparatus according to claim 14, wherein the cort nozzle is configured and arranged to adjust a diameter of a nozzle outlet of the cort nozzle.  

Regarding Claim 16, Suzuki in view of Dietzel discloses an apparatus according to claim 15, wherein the cort nozzle is configured and arranged to adjust the diameter of the nozzle outlet by means of rotation of vanes or planes of the cort nozzle. (via shutter, See Rejection Claim 10.)

Regarding Claim 17, Suzuki in view of Dietzel discloses an apparatus according to claim 14, characterized in that wherein the cort nozzle is movable along the propeller axis. (The entire vessel, including the nozzle, moves along the propeller axis.)

Regarding Claim 18, Suzuki in view of Dietzel discloses apparatus according to claim 10, wherein at least one flow flap is provided for adjusting the inflow velocity of the propeller, wherein the flow flap is preferably arranged in the direction of flow in front of and/or behind the plane formed by the propeller, wherein a pivot axis of the flow flap is particularly preferably oriented vertically and/or horizontally. (See Dietzel Fig. 20)

Regarding Claim 19, Suzuki in view of Dietzel discloses apparatus according to claim 14, wherein by at least one guide vane the inflow velocity of the propeller is influenced, wherein the at least one guide vane can be fixedly or movably mounted in the cort nozzle or on the flow flap. (See Dietzel Fig. 20)

Regarding Claim 20, Suzuki in view of Dietzel discloses an apparatus according to claim 10, characterized in that wherein the propeller is connected via a shiftable transmission to a generator for generating energy by hydrogeneration, and wherein an adaptation apparatus is provided for adapting the working point of the transmission depending on the efficiency. (Dietzel, paragraph 171)


Regarding Claim 21, Suzuki in view of Dietzel apparatus according to claim 10, wherein the propeller of the propulsion can be pivoted about a vertical pivot axis, preferably pivoted by 180°, so that depending on the respective operation mode an advantageous inflow direction of the propeller is active. (Suzuki, indicated as B in Fig. 1.)

Regarding Claim 22, Suzuki in view of Dietzel discloses a propulsion system for watercrafts, comprising an apparatus for adjusting flow properties of a propeller of a propulsion system for watercrafts depending on the operation state, comprising: a module for determining an operation state, wherein the module is configured and arranged to determine the operation state of the propulsion system, wherein in the propulsion system either a thrust state or a free state or a blocked state or a generator state, in particular a hydrogeneration state for generating energy by hydrogeneration, is present; adjustment means for adjusting the flow properties of the propeller, wherein the adjustment means are configured and arranged to adjust the flow properties based on the determined operation state. (See Rejection Claim 10 above)

Regarding Claim 23, Suzuki in view of Dietzel discloses a watercraft comprising a propulsion system comprising an apparatus for adjusting flow properties of a propeller of a propulsion system for watercrafts depending on the operation state, comprising: a module for determining an operation state, wherein the module is configured and arranged to determine the operation state of the propulsion system, wherein in the propulsion system either a thrust state or a free state or a blocked state or a generator state, in particular a hydrogeneration state for generating energy by hydrogeneration, is present; adjustment means for adjusting the flow properties of the propeller, wherein the adjustment means are configured and arranged to adjust the flow properties based on the determined operation state. (See rejection of Claim 10 above.)

Regarding Claim 24, Suzuki in view of Dietzel discloses a watercraft according to claim 23, wherein the watercraft is a boat or a ship. (See rejection of Claim 10 above.)

Claims 1-3, 5-9 claim a method of operation suggested by the arrangement of the apparatus in Claims 10-21 and is rejected on the same grounds.

Claims13, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20160185431 A1) in view of Dietzel (US 20200200147 A1) and further in view of Hall (US 5554003 A).
Suzuki in view of Dietzel apparatus according to claim 12, but does not explicitly disclose wherein the propeller is configured and arranged to adjust an angle of attack of at least one propeller blade of the propeller and/or an area of at least one propeller blade and/or a number of propeller blades and/or a profile thickness depending on the radius of at least one propeller blade and/or a profile camber of at least one propeller blade and/or a blade retraction of at least one propeller blade and/or the skew of at least one propeller blade.
	Hall discloses a propeller used for propulsion and generation wherein wherein the propeller is configured and arranged to adjust an angle of attack of at least one propeller blade of the propeller (paragraph starting at C3, L60) and/or an area of at least one propeller blade and/or a number of propeller blades and/or a profile thickness depending on the radius of at least one propeller blade and/or a profile camber of at least one propeller blade and/or a blade retraction of at least one propeller blade and/or the skew of at least one propeller blade.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to configure the propeller of Suzuki to adjust an angle of attack.  The motivation to modify Suzuki is to change the drag characteristics for different modes of operation.

Claim 4 claims the limitations of Claim 13 as an method and is rejected on the same grounds.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        16 December 2022